COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


GREGORY F. INGRAM
                                                                MEMORANDUM OPINION *
v.     Record No. 0740-08-1                                         PER CURIAM
                                                                    JUNE 24, 2008
THE FILM FACTORY AND
 VIRGINIA COMMERCE GROUP
 SELF-INSURANCE ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Gregory F. Ingram, pro se, on brief).

                 No brief for appellees.


       Gregory F. Ingram appeals a decision of the Workers’ Compensation Commission

dismissing his July 19, 2007 claim, without prejudice, due to his failure to appear at the January

29, 2008 hearing and present evidence to support his claim. We have reviewed the record and

the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for

the reasons stated by the commission in its final opinion. See Ingram v. Film Factory (The),

VWC File No. 195-67-76 (Mar. 11, 2008). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule

5A:27. 1

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
        In light of our summary affirmance of the commission’s decision, we deny the Motion
to Dismiss, or in the Alternative, to Show Cause filed by The Film Factory and its insurer.